Lyon, J.
The motion which the county court denied, was in the nature of, or preliminary to, a proceeding as for a contempt to enforce a civil remedy. We are not aware of the existence of any law, statutory or otherwise, which required or authorized the court to grant the motion. The appellant can only enforce payment of her judgment for alimony out of the estate of the judgment debtor, by proceeding in the manner prescribed by the statutes in that behalf. A mere motion that the administrator of the estate of the deceased judgment debtor be ordered to pay the judgment, is ineffectual to enforce such payment. This is especially true in the present case, wherein the motion was made within less than three months after the decease of the judgment debtor, and it is not shown that the administrator has received, or is likely to receive, any money or property of bis estate applicable to the payment of the judgment.
If the appellant desires to compel Mr. Jacobs to pay the judgment, she can only do so by bringing an action against *120Mm on Ms bond to her. There is no law authorizing summary proceedings against him to compel him to pay the judgment, or to render him liable to be sent to prison should he fail to do so. His obligation to the appellant is solely a covenant or contract obligation, and manifestly it cannot be enforced in any such proceeding.
The appellant has wholly mistaken her remedy, and the order appealed from must necessarily be affirmed.
By the Oowrt. — Order affirmed.